

Exhibit 10.1
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN
REDACTED BECAUSE SUCH INFORMATION IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY
CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED. INFORMATION THAT WAS OMITTED HAS
BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK, “[*]”.


FDP Research Subaward Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amendment (Number
7
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pass-Through Entity (PTE)
Subrecipient
Yale University
 
 
Entity Name
Miragen Therapeutics, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
gcat5@yale.edu
 
Email Address
jleverone@miragenrx.com
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*], MD
 
Principal Investigator
Rusty Montgomery, MD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Project Title:
Mir-29 mimicry as a therapy for pulmonary fibrosi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PTE Federal Award No:
 
 
 
 
Federal Awarding Agency:
 
 
 
5UH3HL123886-05
 
 
 
 
National Institutes of Health (NIH)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Revised Subaward Period of Performance:
Amount Funded This Action:
 
 
Subaward No:
Start Date:
September 22, 2014
End Date:
Jun 30, 2019
 
 
$ [*]
 
 
 
GR1004495 (CON-80001453)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective Date of Amendment:
Total Amount of Federal Funds Obligated to Date:
Subject to FFATA:
Automatic Carryover:
 
 
 
Sep 1, 2018
 
 
 
 
 
 
 
 
$ [*]
 
 
 
 
 
 
 
ô
Yes
ò
No
 
ô
Yes
ô
No
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amendment(s) to Original Terms and Conditions
This Amendment revises the above-referenced Research Subaward Agreement as
follows:
•Year 4, Period of Performance end date changed from 9/30/2018 to 8/31/2018.


•Year 5, 9/01/2018 to 6/30/2019, is hereby added to the Subaward Period of
Performance which is revised to be consistent with the Subaward Period of
Performance Start and End Date above.


•The Total Amount authorized for Year 5 is as follows:


Direct Costs: $ [*]
Indirect Costs: $ [*]
Total Costs: $ [*]
F&A: [*]%


•Subrecipient shall submit invoices not more often than [*] and not less
frequently than [*] for allowable costs incurred. Upon the receipt of proper
invoices, the PTE agrees to
process payments in accordance with this Subaward and 2 CFR 200.305. All
invoices shall be submitted using Subrecipient’s standard invoice, but at a
minimum shall include current and cumulative costs (including cost sharing),
Subaward number, and certification, as required in 2 CFR 200.415 (a). Invoices
that do not reference PTE Subaward number shall be returned to Subrecipient.


•If carryover is not automatic (No selected above), the Total Amount of Federal
Funds Obligated stated above may not reflect the actual balance available. The
Subrecipient is responsible for tracking unobligated balances and subsequent
carryover approvals from prior budget periods. In the event that funding was not
fully expended by the Subrecipient during the prior period, the authorized
amount for the prior period is hereby reduced to equal the Subrecipient's final
invoice. Submit carryover requests in writing to PTE's Administrative Contact.




For clarity: all amounts stated in this amendment are in United States Dollars.
All other terms and conditions of this Subaward Agreement remain in full force
and effect.
By an Authorized Official of PTE:
By an Authorized Official of Subrecipient:
 
 
/s/ Lauren Pite
 
 
Mar 7, 2019
 
 
 
/s/ Jason Leverone
 
 
 
Mar 7, 2019
 
 
 
Name:
Lauren Pite
 
 
Date
 
Name:
Jason Leverone
 
Date
 
 
 
Title:
Associate Director, Office of Sponsored Projects
Title:
CFO






